            Case 7:21-cv-05531-VB Document 1 Filed 06/24/21 Page 1 of 11




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X   Case No.:
 DAPHNE ADAMS,

                                             Plaintiff,             COMPLAINT

                         -against-
                                                                    PLAINTIFF DEMANDS
 YORKTOWN CHILD CARE CENTER and                                     A TRIAL BY JURY
 MARIA RIVERA, Individually,

                                              Defendants.
 ---------------------------------------------------------------X

        Plaintiff, DAPHNE ADAMS, by and through her attorneys, PHILLIPS & ASSOCIATES

ATTORNEYS AT LAW, PLLC, hereby complains of the Defendants as follows:

                                        NATURE OF THE CASE

1.      Plaintiff brings this action alleging that Defendants have violated the Americans with

        Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq. (“ADA”) and the New York State

        Human Rights Law, New York State Executive Law §§ 296 et seq. (“NYSHRL”) and seeks

        damages to redress the injuries that she suffered as a result of being discriminated and

        retaliated against on the basis of her actual and/or perceived disability (asthma) and for

        requesting reasonable accommodations related to her disability.

             JURISDICTION, VENUE, AND PROCEDURAL PREREQUISITES

2.      Jurisdiction of this Court is proper under 42 U.S.C. §§ 12101 et seq. and 28 U.S.C. §§ 1331

        and 1343.

3.      The Court has supplemental jurisdiction over the claims Plaintiff has brought under state

        laws pursuant to 28 U.S.C. § 1367.

4.      Venue is proper in this District pursuant to 28 U.S.C. 1391(b), as the acts complained of

        occurred within the Southern District of New York.

                                                          1
         Case 7:21-cv-05531-VB Document 1 Filed 06/24/21 Page 2 of 11




5.    By: (a) timely filing a Charge of Discrimination with the Equal Employment Opportunity

      Commission (“EEOC”) on or about February 10, 2021; (b) receiving a Notice of Right to

      Sue from the EEOC on or about June 7, 2021; and (c) commencing this action within 90

      days of the issuance of the Notice of Right to Sue by the EEOC.

                                           PARTIES

6.    At all relevant times, Plaintiff DAPHNE ADAMS (“Plaintiff”) is female and a resident of

      the State of New York.

7.    At all relevant times, upon information and belief, Defendant YORKTOWN CHILD

      CARE CENTER (“YCCC”) was and is a domestic business corporation duly existing

      pursuant to, and by virtue of, the laws of the State of New York.

8.    Defendant YCCC operates a childcare center with an office located at 2300 Catherine St.,

      Cortlandt Manor, New York 10567.

9.    Upon information and belief, Defendant YCCC employs at least fifteen employees.

10.   At all relevant times, Plaintiff was an employee of Defendant YCCC.

11.   Defendant MARIA RIVERA (“RIVERA”) possesses operational control over, has an

      ownership interest in Defendant YCCC, and controls significant functions of Defendant

      YCCC.

12.   In addition, Defendant RIVERA was a supervisor of Plaintiff and had the authority to hire,

      fire, or affect the terms and conditions of Plaintiff's employment, or to otherwise influence

      the decisionmaker of the same.

13.   Defendants YCCC and RIVERA are collectively referred to herein as “Defendants.”

                                      MATERIAL FACTS

14.   On or about August 31, 2020, Plaintiff began working as a “Assistant Teacher” at

      Defendants’ childcare center.
                                               2
         Case 7:21-cv-05531-VB Document 1 Filed 06/24/21 Page 3 of 11




15.   Plaintiff worked from about 10:30 a.m. to 6:00 p.m. Monday to Friday, earning

      approximately $13 per hour.

16.   At all relevant times, Plaintiff was qualified for her position.

17.   From the beginning of her employment at Defendants, Plaintiff had informed her

      employers that she had asthma through her hiring documentation as well as verbally.

18.   Starting in or around October 5, 2020, Plaintiff suffered from asthmatic bronchitis, and had

      to be out of work for about a week because Defendants required her to produce negative

      COVID-19 tests.

19.   On or about October 14, 2020, Plaintiff suffered an asthma attack and text messaged

      Defendant RIVERA to inform her that she had had an asthma attack and would be late to

      work because she was getting a nebulizer treatment for her asthma.

20.   On or about October 15, 2020, Plaintiff text messaged Defendant RIVERA to let her know

      that she was not feeling well as her usual asthma treatments were not being effective and

      that she had to go to the doctor.

21.   Defendant RIVERA appeared unsympathetic to Plaintiff’s health condition and responded

      that she “really need[ed]” Plaintiff to try to go to work that day.

22.   Plaintiff responded that the previous week she had suffered from bronchitis on top of her

      asthma, and that she had to get a chest x-ray to see if she had pneumonia as she was not

      feeling better and it was difficult to even carry a conversation.

23.   Defendant RIVERA then stated that Plaintiff was “putting [her] in a position where

      [she] [could not] effectively run [her] center because [Plaintiff] [had] been out.”

24.   Plaintiff further explained that she felt like her chest was being crushed, that it hurt, and

      that it was hard to breathe. Plaintiff also disclosed that she had started taking Prednisone

      the previous day to treat her asthma.
                                                3
         Case 7:21-cv-05531-VB Document 1 Filed 06/24/21 Page 4 of 11




25.   On or about October 16, 2020, Plaintiff text messaged Defendant RIVERA that her asthma

      symptoms were getting worse and that it was hard for her to breathe.

26.   On or about October 19, 2020, Plaintiff text messaged Defendant RIVERA that she was

      still not feeling better and that she was waiting for her doctor to help her schedule a medical

      appointment with a pulmonologist for her asthma. Plaintiff was once again effectively

      asking for a reasonable accommodation in the form of taking time off to care for her

      disability.

27.   Later that same day, Plaintiff text messaged Defendant RIVERA to inform her that she had

      spent the day in the Emergency Room due to her asthma, that she was given medicine to

      help her breathe better, and that she may be able to return to work in two days.

28.   On or about October 24, 2020, Plaintiff informed Defendant RIVERA that she had to meet

      with a cardiologist on October 26, 2020, because there was an issue with her heart due to

      her medications and that she could not miss her appointment. Plaintiff requested to leave

      around 3:00 p.m. on that day in order to make her doctor’s appointment. Plaintiff also asked

      Defendant RIVERA if she preferred that Plaintiff went to work on October 27, 2020 instead

      of October 26, 2020, as she believed that she could work a full day on the 27th. Plaintiff

      was again effectively asking for a reasonable accommodation.

29.   Defendant RIVERA told Plaintiff that she could come in to work on October 27, 2020.

30.   On or about October 24, 2020, Plaintiff sent Defendant RIVERA a copy of a doctor’s note

      excusing Plaintiff from work until October 26, 2020.

31.   As per the doctor’s note Plaintiff returned to work on or about October 27, 2020. That same

      day, Plaintiff informed Defendant RIVERA that she needed to leave early from work on

      October 29, 2020 because she needed to undergo tests of her vital signs in relation to her



                                                4
         Case 7:21-cv-05531-VB Document 1 Filed 06/24/21 Page 5 of 11




      asthma. Plaintiff was yet again effectively asking for a reasonable accommodation to attend

      her doctor’s appointment.

32.   On or about October 28, 2020, Plaintiff informed Defendant RIVERA that she would be

      running a little late because she needed to get an emergency nebulizer treatment for her

      asthma, which she realized she needed when she was getting ready for work.

33.   On or about November 5, 2020, Plaintiff sent Defendant RIVERA a copy of her doctor’s

      note, which stated that Plaintiff had asthma and that she was unable to lift more than 20

      lbs. of weight at work due to her asthma. Plaintiff was effectively asking for a reasonable

      accommodation in relation to her disability.

34.   Upon information and belief, another employee of Defendants was granted a similar

      reasonable accommodation in relation to their own disability, so this would not have been

      an undue burden for Defendants.

35.   Plaintiff worked her scheduled shifts until she suffered another asthma attack on or about

      November 9, 2020, while at work. Plaintiff informed Defendant RIVERA that the asthma

      attack was “really bad,” that even going to get her inhaler made it almost impossible for

      her to breathe, and that she would not be able to continue her shift. Plaintiff was effectively

      asking for a reasonable accommodation in the form of taking time off to care for her

      disability.

36.   Upon information and belief, other non-disabled employees leave their shifts early at times

      too without consequence.

37.   Later that same day, Plaintiff had still not fully recovered from her asthma attack and

      informed Defendant RIVERA that she could not go to work the following day.

38.   Defendant RIVERA responded with a blatantly discriminatory and ableist text

      message, telling Plaintiff that she needed to really get her health “under control” and
                                                5
         Case 7:21-cv-05531-VB Document 1 Filed 06/24/21 Page 6 of 11




      complaining for the days that Plaintiff had taken off to care for her disability.

      Defendant RIVERA also wrote that she had already filled Plaintiff’s position,

      effectively terminating Plaintiff.

39.   Plaintiff responded that she needed to take the day off of work the following day because

      her new medication would not be available to her in time for her to use it and be able to

      breathe normally in order to return to work. Plaintiff volunteered to reach out to the

      substitute teachers to cover for her shift.

40.   However, Defendant RIVERA reiterated that she had already filled Plaintiff’s position and

      that Plaintiff was no longer working for Defendant YCCC.

41.   Defendants did not make any attempt to engage in any type of interactive dialogue

      concerning Plaintiff’s requested accommodations.

42.   Plaintiff realized that Defendants would not attempt to accommodate Plaintiff’s disability

      and had terminated her so that they would not have to provide her with any further

      reasonable accommodations.

43.   Defendants failed to engage in the interactive process and cooperative dialogue.

44.   Defendants terminated Plaintiff because of her actual and/or perceived disabilities

      (asthma). But for Plaintiff’s disability, Plaintiff would not have been discriminated against.

45.   Defendants terminated Plaintiff because she requested and/or needed reasonable

      accommodations.

46.   Defendants terminated Plaintiff so that they would not have to grant her any further

      accommodations on the basis of her disability.

47.   Defendant YCCC is subject to the ADA.

48.   At all relevant times, Plaintiff was an individual with one or more disabilities within the

      meaning of the ADA (asthma).
                                                    6
         Case 7:21-cv-05531-VB Document 1 Filed 06/24/21 Page 7 of 11




49.   Defendant YCCC perceived Plaintiff to be disabled.

50.   At all relevant times, Plaintiff was and is a qualified individual who can perform the

      essential functions of his employment with or without a reasonable accommodation as

      defined by § 12111(8) of the ADA.

51.   At all times relevant, Plaintiff’s disabilities were physical impairments which substantially

      limit one or more major life activities within the meaning of § 12102(1)(A) of the ADA,

      including, but not limited to her respiratory function.

52.   The above are just some of the ways Defendant YCCC discriminated and retaliated against

      Plaintiff while employing her.

53.   As a result of Defendants' actions, Plaintiff felt and continues to feel extremely humiliated,

      degraded, victimized, embarrassed, and emotionally distressed.

54.   As a result of Defendants' discriminatory and intolerable treatment of Plaintiff, she suffered

      and continues to suffer severe emotional distress and physical ailments.

55.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

      continue to suffer the loss of income, the loss of a salary, bonuses, benefits, and other

      compensation which such employment entails, and Plaintiff has also suffered future

      pecuniary losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and

      other non-pecuniary losses.

56.   As a result of the above, Plaintiff has been damaged in an amount which exceeds the

      jurisdictional limits of all lower courts.

57.   As Defendants' conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law, Plaintiff demands Punitive Damages as against both Defendants.

                            AS A FIRST CAUSE OF ACTION
                          DISCRIMINATION UNDER THE ADA


                                                   7
         Case 7:21-cv-05531-VB Document 1 Filed 06/24/21 Page 8 of 11




58.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint.

59.   Section 12112 of the ADA, titled “Discrimination,” provides:

             (a) General rule. - No covered entity shall discriminate against a qualified
             individual on the basis of disability in regard to job application procedures,
             the hiring, advancement, or discharge of employees, employee
             compensation, job training, and other terms, conditions, and privileges of
             employment.

60.   Defendants engaged in unlawful discriminatory practices by discriminating against

      Plaintiff because of her disabilities, whether actual and/or perceived.

                           AS A SECOND CAUSE OF ACTION
                           RETALIATION UNDER THE ADA

61.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint.

62.   The ADA prohibits retaliation, interference, coercion, or intimidation.

63.   Section 12203 of the ADA provides:

      a)      Retaliation. No person shall discriminate against any individual because such
      individual has opposed any act or practice made unlawful by this chapter or because such
      individual made a charge, testified, assisted, or participated in any manner in an
      investigation, proceeding, or hearing under this chapter.

      b)      Interference, coercion, or intimidation. It shall be unlawful to coerce, intimidate,
      threaten, or interfere with any individual in the exercise or enjoyment of, or on account of
      his or her having exercised or enjoyed, or on account of his or her having aided or
      encouraged any other individual in the exercise or enjoyment of, any right granted or
      protected by this chapter.

64.   Defendants violated this section as set forth herein.

                            AS A THIRD CAUSE OF ACTION
                        DISCRIMINATION UNDER THE NYSHRL

65.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint.


                                                8
         Case 7:21-cv-05531-VB Document 1 Filed 06/24/21 Page 9 of 11




66.   The New York State Executive Law § 296(1)(a) provides that,

             It shall be an unlawful discriminatory practice: For an employer …
             because of an individual’s age, race, creed, color, national origin,
             sexual orientation, military status, sex, disability, predisposing
             genetic characteristics, marital status, or domestic violence victim
             status, to refuse to hire or employ or to bar or to discharge from
             employment such individual or to discriminate against such
             individual in compensation or in terms, conditions or privileges of
             employment.

67.   Defendants engaged in unlawful discriminatory practices in violation of the NYSHRL by

      creating and maintaining discriminatory working conditions, and otherwise discriminating

      against Plaintiff because of her disabilities, whether actual and/or perceived.

                          AS A FOURTH CAUSE OF ACTION
                         RETALIATION UNDER THE NYSHRL

68.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint.

69.   New York State Executive Law § 296(7) provides that it shall be an unlawful

      discriminatory practice: “For any person engaged in any activity to which this section

      applies to retaliate or discriminate against any person because she has opposed any

      practices forbidden under this article.”

70.   Defendant violated this section as set forth herein.

                         AS A FIFTH CAUSE OF ACTION
                   AIDING AND ABETTING UNDER THE NYSHRL
                           (Against Defendant RIVERA)

71.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint.

72.   New York State Executive Law §296(6) provides that it shall be an unlawful

      discriminatory practice: “For any person to aid, abet, incite compel or coerce the doing of

      any acts forbidden under this article, or attempt to do so.”
                                                 9
         Case 7:21-cv-05531-VB Document 1 Filed 06/24/21 Page 10 of 11




73.   Defendant RIVERA engaged in unlawful discriminatory practices in violation of New

      York State Executive Law §296(6) as set forth herein.

74.   Defendant RIVERA has aided, abetted, incited, compelled, and/or coerced acts forbidden

      under the NYSHRL §296(6).

75.   Specifically, Defendant RIVERA has aided, abetted, incited, compelled, and/or coerced

      discrimination against Plaintiff based on Plaintiff’s disability and, therefore, is individually

      liable for the unlawful discrimination complained of herein.

                                        JURY DEMAND

76.   Plaintiff demands a trial by jury.

WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants:

A.    Declaring that Defendants engaged in unlawful employment practices prohibited by the

      ADA and the NYSHRL in that Defendants discriminated against Plaintiff on the basis of

      her disability, whether actual and/or perceived and retaliated against her for requesting

      reasonable accommodations;

B.    Awarding damages to Plaintiff for all lost wages and benefits resulting from Defendants’

      unlawful discrimination and retaliation and to otherwise make him whole for any losses

      suffered as a result of such unlawful employment practices;

C.    Awarding Plaintiff compensatory damages for mental and emotional injury, distress, pain

      and suffering and injury to her reputation in an amount to be proven;

D.    Awarding Plaintiff punitive damages;

E.    Awarding Plaintiff attorneys’ fees, costs, and expenses incurred in the prosecution of the

      action; and

F.    Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

      proper to remedy Defendants’ unlawful employment practices.
                                                10
Case 7:21-cv-05531-VB Document 1 Filed 06/24/21 Page 11 of 11
